Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein displaying by at least one processor a device icon representing an electrical device; displaying by the at least one processor a panel icon representing a load control panel configured to house control devices; responsive to determining a selection of the panel icon, displaying by the at least one processor a configuration window for the load control panel; displaying by the at least one processor on the configuration window a listing of control devices that are to be installed in the load control panel; adding by the at least one processor an additional control device to the listing of control devices displayed on the configuration window in response to a selection of the additional control device; displaying by the at least one processor a line from a selected one of the device icon or the panel icon to a cursor; adjusting by the at least one processor the line to extend from the selected one of the device icon or the panel icon to the cursor as the cursor moves;  ceasing displaying by the at least one processor the line extending from the selected one of the device icon or the panel icon to the cursor after a selection of the other one of the device icon or the panel icon ; and displaying by the at least one processor on each of the device icon and the panel icon an identical notation after ceasing displaying the line extending from the selected one of the device icon or the panel icon to the cursor  and in combination with all other claimed elements of independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174